                                                                          Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



LEON FREEMAN,

      Plaintiff,

v.                                                           4:18cv230–WS/CAS

MS. CASTANO, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 12) docketed January 14, 2019. The magistrate judge recommends that this

case be dismissed without prejudice for failure to prosecute and to comply with an

order of the court. Plaintiff has filed no objections to the report and

recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 12) is
                                                                               Page 2 of 2


adopted and incorporated by reference in this order of the court.

      2. The plaintiff's complaint and this action are hereby DISMISSED without

prejudice for failure to prosecute and to comply with an order of the court.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             12th    day of      February     , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
